DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 and 25 in the reply filed on October 6, 2022 is acknowledged. Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang et al. (US 2018/0131004 A1), hereinafter “Yang,” in view of Yokoyama et al. (US 2016/0028103 A1), hereinafter “Yokoyama.”
Regarding claim 1, Yang teaches a solid electrolyte-cathode assembly for a secondary battery comprising:
	a plurality of cathode layers spaced apart from each other in a first direction, in this case a plurality of positive electrodes (¶ [0048]; Fig. 4A, reference no. 102); and
	a solid electrolyte on a surface of a cathode layer of the plurality of cathode layers (¶ [0048], [0083], & [0087]; Fig. 4A, reference no. 120).
	Yang does not teach that the solid electrolyte comprises an amorphous solid electrolyte and a crystalline solid electrolyte comprising a plurality of crystalline solid electrolyte particles wherein the crystalline solid electrolyte is within the amorphous solid electrolyte. However, Yokoyama teaches a solid electrolyte layer with a crystallized solid electrolyte within an amorphous electrolyte (¶ [0076]). One having ordinary skill in the art would have understood that providing such a composite electrolyte would have decreased interface resistance in the solid electrolyte, thereby facilitating improved solid electrolyte performance (¶ [0076]-[0077]). Therefore, it would have been obvious to have provided a solid electrolyte including a crystalline electrolyte within an amorphous electrolyte in order to facilitate improved solid electrolyte performance.
Regarding claim 2, Yang does not teach the crystalline solid electrolyte. Yokoyama teaches the crystalline solid electrolyte as discussed in the rejection of claim 1, above, but is silent as to the volume of the solid electrolyte that it makes up. However, One having ordinary skill in the art would have been able to determine the optimum volume to be taken up by the crystalline component of the solid electrolyte in order to achieve the desired ionic conductivity (see ¶ [0073] & [0076]-[0077]). Therefore, it would have been obvious to have made the crystalline solid electrolyte loading to be between 10 volume percent to 99 volume percent in order to achieve the desired ionic conductivity.
Regarding claim 3, Yang further teaches that the electrolyte layer thickness is between 100 nm to about 100 μm, in this case 20 μm or less (¶ [0083]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, one having ordinary skill in the art would have understood that making the electrolyte layer thickness to be between about 100 nm to 100 μm would have the obvious result of yielding a functional electrolyte layer.
Regarding claim 4, Yang and Yokoyama do not teach the particle size of the crystalline electrolyte. However, Yokoyama does teach firing the solid electrolyte at a temperature of 300°C to 700°C in order to adjust the crystalline electrolyte’s particle size (¶ [0074]). Since the instant application performs the same firing step on the crystalline solid electrolyte (see Specification ¶ [0027]-[0028]); claim 12), the resulting particles would possess a particle size of 100 nm to 100 μm.
Regarding claim 5, Yang and Yokoyama do not teach the ratio of the crystalline electrolyte’s average particle size to electrolyte thickness. However, Yang teaches the electrolyte thickness as discussed in the rejection of claim 3, above, and Yokoyama teaches adjusting the particle size by firing as discussed in the rejection of claim 4, above. Since the electrolyte layer thickness is disclosed and the firing process would yield crystalline solid electrolyte particles of the same size, it follows that the resulting ratio of particle size to electrolyte layer thickness would be about 0.15:1 to about 0.25:1.
Regarding claim 6, Yang further teaches that the solid electrolyte-cathode assembly comprises:
	a cathode current collector facing an end of each of the plurality of cathode layers and contacting a portion of each of the plurality of cathode layers, in this case a positive electrode current collector (¶ [0048]; Fig. 4A, reference no. 101);
	wherein the surface of the cathode layer of the plurality of cathode layer on which the amorphous solid electrolyte material is present differs from the end of each of the plurality of cathode layers facing the cathode current collector (see Fig. 4A, reference nos. 101, 102, & 120).
Regarding claim 7, Yang further teaches that each of the plurality of cathode layers comprises:
	a first surface and a second surface opposite to each other (see Fig. 3 & 4A, reference no. 102);
	a third surface and a fourth surface, each extending between the first surface and the second surface, wherein each of the third surface and the fourth surface has a surface area that is less than a surface area of each of the first surface and the second surface, wherein the third surface and fourth surface are opposite to each other (see Fig. 3 & 4A, reference no. 102); and
	wherein a first surface of a first cathode layer and a second surface of a second cathode layer adjacent to the first cathode layer face each other (see Fig. 3 & 4A, reference no. 102).
Regarding claim 8, Yang further teaches that the electrolyte layer is on the first surface and the second surface of each of the plurality of cathode layers (see Fig. 4A, reference nos. 102 & 120).
Regarding claim 9, Yang further teaches that:
	a ratio of a thickness of a first portion of the electrolyte layer measured in the first direction to a thickness of a second portion of the electrolyte layer measured in the first direction is about 0.1:1 to about 1:1, in this case the aspect ratio of the height to width of the cathode structure may be 10 (¶ [0069]) which results in a thickness ratio of 0.1:1 when the electrolyte is placed on the cathodes (see Fig. 4A, reference nos. 102 & 120);
	the solid electrolyte-cathode assembly further comprises a cathode current collector on which the plurality of cathode layers are arranged, in this case a positive electrode current collector (¶ [0048]; Fig. 4A, reference no. 101); and
	the first portion of the electrolyte layer is farther from the cathode current collector than is the second portion of the electrolyte layer in a second direction perpendicular to the first direction (see Fig. 4A, reference no. 120).
Regarding claim 11, Yang and Yokoyama are silent as to the electrolyte layer’s ionic conductivity. However, since Yang teaches the same electrolyte materials (see rejection of claims 13 and 14, below) and Yokoyama teaches the same composite solid electrolyte structure (see rejection of claim 1, above), the resulting solid electrolyte would possess an ionic conductivity of about 10-6 Siemens per cm to about 10-4 Siemens per cm.
Regarding claim 12, Yang does not teach the heat treatment temperature. However, Yokoyama teaches adjusting the crystal size of the crystalline solid electrolyte by heat treatment at a temperature of 300°C to 700°C (¶ [0074]). One having ordinary skill in the art would have realized that so producing the electrolyte layer would have yielded electrolyte crystals of the appropriate size to facilitate electrolyte operation. Therefore, it would have been obvious to have heat treated the solid electrolyte layer at a temperature of 50°C to 300°C in order to facilitate electrolyte operation.
Regarding claim 13, Yang further teaches that the solid electrolyte comprises Li3+xLa3M2O12 where M is at least one of Te, Nb, or Zr and 0≤x≤10 (¶ [0087]).
Regarding claim 14, Yang further teaches that the solid electrolyte comprises Li3+xLa3M2O12 where M is at least one of Te, Nb, or Zr and 0≤x≤10 (¶ [0087]).
Regarding claim 15, Yang teaches a secondary battery comprising:
	an anode layer on the solid electrolyte-cathode assembly of claim 7 (¶ [0049]; Fig. 5, reference no. 112); and
	an anode current collector contacting a portion of the anode layer and facing the cathode current collector (¶ [0048]; Fig. 5, reference no. 111);
	wherein the anode layer is on the first surface and the second surface of each of the plurality of cathode layers (see Fig. 5, reference nos. 102 & 112).
Regarding claim 25, Yang teaches an electrolyte layer of a secondary battery comprising:
	a solid electrolyte on a surface of a cathode layer of the plurality of cathode layers (¶ [0048], [0083], & [0087]; Fig. 4A, reference no. 120);
	wherein the electrolyte layer has a thickness of about 100 nm to about 100 μm, in this case 20 μm or less (¶ [0083]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, one having ordinary skill in the art would have understood that making the electrolyte layer thickness to be between about 100 nm to 100 μm would have the obvious result of yielding a functional electrolyte layer.
	Yang does not teach that the solid electrolyte comprises an amorphous solid electrolyte and a crystalline solid electrolyte comprising a plurality of crystalline solid electrolyte particles wherein the crystalline solid electrolyte is within the amorphous solid electrolyte. However, Yokoyama teaches a solid electrolyte layer with a crystallized solid electrolyte within an amorphous electrolyte (¶ [0076]). One having ordinary skill in the art would have understood that providing such a composite electrolyte would have decreased interface resistance in the solid electrolyte (¶ [0076]), thereby facilitating improved solid electrolyte performance. Therefore, it would have been obvious to have provided a solid electrolyte including a crystalline electrolyte within an amorphous electrolyte in order to facilitate improved solid electrolyte performance.	
	Yang and Yokoyama do not teach the particle size of the crystalline electrolyte or the ratio of average particle size to electrolyte layer thickness. However, Yokoyama does teach firing the solid electrolyte at a temperature of 300°C to 700°C in order to adjust the crystalline electrolyte’s particle size (¶ [0074]). Since the instant application performs the same firing step on the crystalline solid electrolyte (see Specification ¶ [0027]-[0028]); claim 12), the resulting particles would possess a particle size of 100 nm to 100 μm and the ratio of particle size to electrolyte layer thickness would in turn result in a ratio of 0.15:1 to about 0.25:1.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: neither Yang nor Yokoyama teaches a crystalline solid electrolyte with first crystalline solid electrolyte particles and second crystalline solid electrolyte particles having different average particle sizes. Furthermore, no prior art reference could be found that fairly teaches or suggests this limitation.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: neither Yang nor Yokoyama teaches a solid electrolyte-cathode assembly including a mixed solid electrolyte layer on a first amorphous solid electrolyte layer, the mixed solid electrolyte layer comprising a plurality of third crystalline solid electrolyte particles in a second amorphous solid electrolyte, and a third solid electrolyte layer on the mixed solid electrolyte layer. Furthermore, no prior art reference could be found that fairly teaches or suggests this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729